Title: To James Madison from Richard Bache, 8 January 1818
From: Bache, Richard
To: Madison, James


Sir,
Phila 8 Jany 1818
I cannot suffer the enclosed proposals to issue to the public, without sending you a copy. Could I succeed in putting an end to News-paper war in Penna., as it is at present conducted, and abolish all personal & private abuse from the presses, I shall gain one of the objects for which I establish the paper, & relieve my native State from what may at present be termed, the horror of an election. Permit me to tender to you the assurances of my highest esteem & my best wishes for the welfare & happiness of yourself & family. Most respectfully yours
Rich Bache
